Citation Nr: 0736323	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  98-05 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to June 
1980, with additional service in the National Guard through 
January 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records reflect treatment 
for nonspecific urethritis in February 1978, and for benign 
prostatic hyperplasia (BPH) in April 1995.

2.  The veteran's postservice medical records reflect 
treatment for prostatitis and BPH.

3.  The weight of the evidence of record does not relate the 
veteran's current prostate condition to his military service.


CONCLUSION OF LAW

A prostate condition was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
pertinent regulations concerning VA's duties to notify and 
assist were not enacted until 2000, notification of these 
duties prior to the initial adjudication of the veteran's 
claim was impossible.  However, a letter dated in January 
2001 satisfied the duty to notify provisions; an additional 
letter was sent in January 2004.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in August 1997, 
March 1999, October 2004, and December 2006.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that the veteran 
was treated for complaints of burning on urination, at which 
time he was diagnosed with nonspecific urethritis.  However, 
his April 1980 separation examination noted no evidence of a 
chronic prostate condition.  Routine examinations during his 
National Guard service showed no evidence of a prostate 
disorder, but the veteran was found to have an enlarged 
prostate on routine examination in April 1995, at which time 
he was diagnosed with BPH.  

Subsequent to service, the veteran was initially diagnosed 
with prostatitis during an August 1997 VA examination.  In a 
June 1997 VA outpatient treatment record, he reported burning 
with urination.  A February 1998 VA treatment record shows a 
diagnosis of BPH, and April 1998 VA treatment records reveal 
diagnoses of prostatitis.  A July 2000 VA outpatient 
treatment record shows diagnoses of BPH and possible 
prostatitis; an August 2003 VA outpatient treatment record 
shows that the veteran reported burning with voiding; and an 
April 2004 VA outpatient treatment record showed that the 
veteran's "problem list" included "active" treatment for a 
prostate condition.  However, during both the October 2004 
and December 2006 VA examinations, the VA examiners found no 
evidence of prostatitis.

Despite the above, the weight of the evidence of record does 
not show that the veteran's current prostate condition is 
related to service.  Although the veteran has had diagnoses 
of prostatitis beginning in 1997, the only objective medical 
opinion of record concluded that the veteran's diagnoses of 
chronic prostatitis through 2004 were not related to the 
veteran's military service, to include the incidences of 
nonspecific urethritis diagnosed in 1978, and the initial 
diagnosis of BPH diagnosed in 1995.  The December 2006 VA 
examiner stated that it was less likely than not that the 
veteran's current symptomatology was related to the 1978 
diagnosis of nonspecific urethritis, since that was an acute 
condition; the examiner differentiated the two conditions 
noting that the 1978 diagnosis was treated with an analgesic, 
not an antibiotic.  Additionally, the VA examiner noted that 
the veteran's current chronic prostatitis was not related to 
the BPH diagnosed in 1995, as BPH, or an enlarged prostate, 
was an incidental finding not indicative of chronic 
prostatitis.  No other objective medical opinions exist with 
respect to this issue.  Accordingly, service connection for a 
prostate disorder is not warranted.

The veteran has submitted written arguments on behalf of his 
claim, and provided testimony during a hearing at the RO 
before a Decision Review Officer.  To the extent that, in 
those statements, the veteran has asserted that his current 
prostate condition is related to his military service, the 
Board reiterates that a layperson without medical training, 
such as the veteran, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a) (1).

Because the medical evidence of record does not relate the 
veteran's current prostate condition to his military service, 
the preponderance of the evidence is against his claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a prostate condition is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


